                            United States District Court
                                      for the
                            Southern District of Florida

Consulate General Antonio El and    )
others, Plaintiffs,                 )
                                    )
v.                                  ) Civil Action No. 19- 23945-Civ-Scola
                                    )
Department of Children and Family )
Service and others, Defendants.     )
                           Order Dismissing Case
        Plaintiffs Consulate General Antonio El has applied to proceed in the
district court without prepaying any fees or costs. (Pl.’s Mot., ECF No. 3.) It
appears Antonio El seeks to proceed on behalf of Plaintiffs Amirah El, and Ali
Bey as well. Because El has not paid the required filing fee, the screening
provisions of 28 U.S.C. § 1915(e) are applicable. Under the statute, courts are
permitted to dismiss a suit “any time . . . the court determines that . . . the
action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief
may be granted; or (iii) seeks monetary relief against a defendant who is immune
from such relief.” 28 U.S.C. § 1915(e)(2). Upon initial screening, the Court finds
El’s complaint (ECF No. 1) fails to state a claim on which relief may be granted,
is frivolous, and must be dismissed.
        Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a
“short and plain statement of the claim showing that the pleader is entitled to
relief.” Thereunder “a complaint must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). Consequently, “to state a plausible claim for relief, the plaintiff[] must
plead ‘factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.’” Sinaltrainal v. Coca-Cola Co.,
578 F.3d 1252, 1268 (11th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).
        Here, El purports to petition the Court for habeas corpus relief under 28
U.S.C. § 2241. He submits he is being held on orders by a “501(c)3 non profit
organization/corporation” and that he was sentenced by the Superior Court of
California. (Compl. at ¶¶ 3–4.) In the section of the form petition he filled out
that asks him to describe the decision or action he is challenging, El says he
“Demands Proof of Valid Claim of Alleged Charges and to show valid proof of
probable cause” and demands that the Defendants “Provide Valid Proof of Claim
on behalf of both children damages.” (Id. at ¶¶ 5–6.) He lists four grounds in
support of his claim: (1) “Violation of Unalienable Secured 4th Amendment
Constitutional Rights of 1791 (Republic) Consulate General El’s consort and
children was violated without voluntary consent Given”; (2) “Violation of Treaty of
Peace and Friendship”; (3) “Conspiracy and Fraudulent Transactions”; and (4)
“Violation of Sworn Oath and Duty To Uphold The United States of America
Constitution 1791 (Republic).” (Id. at ¶ 13.) The only facts El relays are that
California “agents have given a false statement/report accusing Consulate
General El of a[n] alleged crime of assault under color of law. Video evidence
obtained by defendants proves and shows the complaining agents fraudulent
report to be false due to the agent never falling or ever being struck with a car
door.” (Id.) The relief El seeks is “A Common Law Remedy and to Remove All
Claims Under Color Of Law. Also Immediate Release Of Consulate General El’s
Children[ and] to set aside and suppress all information.” (Id. at ¶15.)
       Much of El’s presentation is unintelligible. And certainly his claims as
alleged do not in any way arise under § 2241. See, e.g., Bryant v. Warden, FCC
Coleman-Medium, 738 F.3d 1253, 1288 (11th Cir. 2013), overruled on other
grounds by McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076
(11th Cir. 2017) (“[Section] 2241 habeas petitions . . . are generally reserved for
challenges to execution of a sentence or the nature of confinement, not the
validity of the sentence itself or the fact of confinement.”) And even if his claims
did have anything to do with § 2241, such a petition “must be filed in the
incarceration district.” Id. Further, not only has El failed to set forth the basis for
the Court’s jurisdiction, he affirmatively maintains that, in fact, the “U.S. District
[C]ourt does not have jurisdiction.” (Compl. at ¶ 9 (emphasis added).) El has also
not explained what Defendants Department of Children and Family Service,
Superior Court of California, and Julie Fox Blackshaw have to do with his
grievances.
       In short, El’s complaint fails to meet the standard for plausibility
articulated in Iqbal and Twombly. It does not include sufficient factual matter,
accepted as true, that would allow the Court to reasonably infer what his claims
for relief against the Defendants may be. See Fullman v. Graddick, 739 F.2d 553,
556–57 (11th Cir. 1984) (“[A] complaint will be dismissed as insufficient where
the allegations it contains are vague and conclusory.”). Even under the relaxed
pleading standard afforded to pro se litigants, El’s pro se complaint fails to state
a claim for which relief may be granted. See Abele v. Tolbert, 130 F. App’x 342,
343 (11th Cir. 2005).
       The screening provisions of 28 U.S.C. § 1915 also authorize courts to
dismiss claims “at any time if the court determines [the action] is frivolous or
malicious.” 28 U.S.C. § 1915(e)(2)(B)(1). “A claim is frivolous if it is without
arguable merit either in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th
Cir. 2001) (citing Battle v. Central State Hosp., 898 F.2d 126, 129 (11th Cir.
1990)). “Section 1915 represents a balance between facilitating an indigent
person’s access to the courts and curbing the potentially vast number of suits by
such persons, who, unlike those who must pay in order to litigate their claims,
have no economic disincentives to filing frivolous or malicious suits once in
forma pauperis status is granted.” Herrick v. Collins, 914 F.2d 228, 229 (11th
Cir. 1990) (citing Neitzke v. Williams, 490 U.S. 319, 327–28 (1989)). “To this end,
the statute accords judges . . . the unusual power to pierce the veil of the
complaint’s factual allegations and dismiss those claims whose factual
contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “The frivolousness
determination is a discretionary one.” Denton v. Hernandez, 504 U.S. 25, 33
(1992). The mishmash of claims, vague assertions, and unrelated allegations set
forth here amount to a frivolous complaint.
      Accordingly, the Court denies El’s motion to proceed in forma pauperis
(ECF No. 3), and, under § 1915, dismisses his complaint without prejudice (ECF
No. 1). The Clerk is directed to close this case, and any pending motions are
denied as moot.
      The Court directs the Clerk to mail a copy of this order to the Plaintiff at
the address indicated below.
      Done and ordered at Miami, Florida, on September 25, 2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
Copy via U.S. mail to:
Consulate General Antonio El
2226 MacArthur Boulevard
Near Oakland Corporation, CA 94605
